Citation Nr: 0506713	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  04-15 063	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals decision of September 3, 1957, that 
denied service connection for residuals of a back injury.



REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a Motion by the veteran alleging clear and 
unmistakable error (CUE) in a BVA decision issued on 
September 3, 1957, that denied service connection for 
residuals of a back injury.  The veteran in this case had 
active service from January 1943 to November 1945.  


FINDINGS OF FACT

1.  A BVA decision dated September 3, 1957, denied service 
connection for residuals of a back injury.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on September 3, 1957, or that the Board incorrectly 
applied statutory or regulatory provisions at the time, such 
that the outcome of the claim would have been manifestly 
different but for the error.


CONCLUSION OF LAW

The BVA decision of September 3, 1957, which denied service 
connection for residuals of a back injury, does not contain 
clear and unmistakable error.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. §§ 20.1400, 20.1403 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, while the Board is generally 
required to address the Veterans Claims Assistance Act of 
2000 (VCAA), the Board notes that it is not necessary to 
discuss the VCAA in connection with the veteran's Motion in 
this case.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
the VCAA do not apply to a claim based on an allegation of 
clear and unmistakable error in a previous decision.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  The 
Court held that an attempt to obtain benefits based on an 
allegation of clear and unmistakable error "is fundamentally 
different from any other kind of action in the VA 
adjudicative process."  Livesay v. Principi, 15 Vet. App. at 
178.  An allegation of CUE does not represent a "claim," but 
rather is a collateral attack on a final decision.  It 
involves a legal challenge to a prior Board decision and does 
not involve acquiring or submitting any additional evidence.  
Therefore, the provisions of the VCAA are not for application 
in the adjudication of the issue of CUE in a prior final 
decision.

The veteran and his representative essentially contend that 
the BVA decision dated September 3, 1957, was clearly and 
unmistakably erroneous in not granting service connection for 
a low back disorder.  The veteran asserts that the majority 
of the evidence considered by the Board in the September 2003 
decision which granted service connection for a low back 
disorder was the same evidence considered at the time of the 
September 1957 BVA decision.  At the time of the earlier 
Board decision, the veteran asserts that he submitted 
evidence showing treatment within five days of being 
discharged from service, submitted sworn statements from 
individuals who witnessed his condition during service and 
medical evidence of treatment following discharge from 
service.  The veteran maintains that the only different 
evidence submitted in connection with his request to reopen 
his claim in 2000 was a current assessment of the same 
condition he filed for in 1957.  The veteran's representative 
also argues that service connection was warranted for 
arthritis as a presumptive disability and for foot drop as a 
disability secondary to the claimed back disability.  
Therefore, it is asserted that the Board's September 1957 
decision should be revised based on clear and unmistakable 
error.

Under 38 U.S.C.A. § 7111, the Board has been granted 
authority to revise a prior Board decision on grounds of CUE.  
A claim in which review is requested under the statute may be 
filed at any time after the underlying decision is rendered.  
Pursuant to VAOPGCPREC 1-98 (Jan. 13, 1998), the Board's 
authority applies to any claim pending or filed after 
November 21, 1997, the date of enactment of the statute.  
38 C.F.R. § 20.1400.  If the record establishes the error, 
the prior decision shall be reversed or revised.  A request 
for a revision of a Board decision based on CUE may be 
instituted by the Board on its own motion, or upon request of 
a claimant.

CUE is defined as a very specific and rare kind of error of 
fact or law, that when called to attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  38 C.F.R. § 20.1403(a).  To 
warrant revision of a Board decision on grounds of CUE, there 
must be an error in the Board's adjudication of the appeal 
which, had it not been made, would have manifestly changed 
the outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be deemed clear and unmistakable error.  
38 C.F.R. § 20.1403(c).  Examples of situation that are not 
CUE are: (1) A new medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board's decision; (2) a 
failure to fulfill the VA's duty to assist the veteran with 
the development of the facts relevant to his or her claim; or 
(3) a disagreement as to how the facts were weighed or 
evaluated.  38 C.F.R. § 20.1403(d).  CUE also does not 
encompass the otherwise correct application of a statute or 
regulation where, subsequent to the Board's decision 
challenge, there has been a change in the interpretation of a 
statute or regulations.  38 C.F.R. § 20.1403(e).

Prior decisions issued by the Court on the issue of CUE 
provide guidance for determining whether CUE exists in a 
Board decision.  The Court has defined CUE as an 
administrative failure to apply the correct statutory or 
regulatory provisions to the correct and relevant facts.  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  The 
Court has also held that a finding that there was such error 
"must be based on the record and the law that existed at the 
time of the prior . . . decision."  Russell v. Derwinski, 
3 Vet. App. 310, 313-14 (1992).  Subsequently developed 
evidence may not be considered in determining whether error 
existed in the prior decision.  Porter v. Brown, 5 Vet. App. 
223, 235-36 (1993).  The mere misinterpretation of facts does 
not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  Moreover, the error must be one that would have 
manifestly changed the outcome at the time it was made.  
Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It is a 
kind of error, of fact or law, that when called to attention 
of later reviewers, compels a conclusion, to which reasonable 
minds cannot differ, that the result would have been 
manifestly different but for the error."  Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

At this point the Board would note that the law pertaining to 
granting service connection is substantially similar to the 
law currently in effect, but the veteran and his 
representative have not alleged any specific error in the 
application of the law in the Board's September 1957 
decision.  The Board does acknowledge the veteran's 
contention that the evidence relied on in the Board's 
September 2003 decision that granted service connection for a 
low back disorder was the same evidence that was considered 
at the time of the Board's September 1957 decision.  However, 
the veteran does acknowledge that additional evidence was 
submitted for consideration of his claim to reopen the 
previously denied claim for service connection for a back 
disorder that included recently dated private medical 
records.  The Board would note that the procedural posture at 
the time the Board considered the claim in September 2003 was 
a claim to reopen a previously denied claim, and as such, it 
was necessary for the veteran to submit new and material 
evidence sufficient to reopen that claim.  The Board's 
decision identified the recently dated statements from the 
private physicians as providing the evidence necessary to 
reopen the previously denied claim.  At that point, the claim 
was reviewed based on all of the evidence of record.  In any 
event, the narrow question before the Board now is whether 
there was clear and unmistakable error in the September 1957 
BVA decision. 

A review of the September 1957 BVA decision fails to disclose 
that the error now complained of is anything more than a 
disagreement as to how the facts were weighed or evaluated at 
the time of that decision.  The evidence that was of record 
at that time consisted of service medical records, statements 
from service comrades, and statements from private 
physicians.  In the Board's September 1957 decision, it was 
noted that service medical records did not disclose an injury 
to the veteran's back or treatment for a back disability in 
service and that no history of a back injury or back 
disability was reported at the time of the veteran's physical 
examination performed in connection with his separation from 
service.  The Board also noted that statements from service 
comrades were to the effect that the veteran did indeed 
injure his back and leg in the spring of 1944, and that he 
received treatment for the injury during service.  Statements 
from private physicians, including a statement from the wife 
of a chiropractor reflected that the veteran received 
treatment for his back within days of his separation from 
service and that the veteran had undergone surgery for a 
ruptured disc many years following separation from service.  
A November 1956 statement from Leon Lando, M.D., relates that 
he first saw the veteran for back complaints in 1948.  The 
record also contained an opinion from Floyd S. Barringer, 
M.D., that offered his opinion that the ruptured disc found 
and removed at the operation in February 1956 was undoubtedly 
the cause of the veteran's complaints, dating back to the 
spring of 1944.

However, in discussing the evidence in the September 1957 
decision, the Board weighed the statements from service 
comrades that reflected that the veteran sustained a back and 
leg injury in service, with the service medical records that 
did not show treatment at the time or the existence of a back 
disability during subsequent service and noted that no back 
disability was claimed or found on the physical examination 
at the time of the veteran's discharge from service in 
November 1945.  The Board indicated that it had reviewed all 
of the evidence of record, including the lay and medical 
evidence submitted by the veteran and concluded that the 
evidence failed to establish that a back disability or a 
ruptured intervertebral disc diagnosed in 1956 was incurred 
in or aggravated during the veteran's period of active 
military service.  

The Board now finds that the Board's September 1957 decision 
was supported by the evidence of record and that there was a 
basis for denying service connection for the veteran's back 
disorder.  The Board's September 1957 decision appears to 
have placed greater probative value on the absence of any 
service medical records showing treatment at the time of the 
injury the veteran reportedly sustained in service, the lack 
of any disability found at the time of separation from 
service in November 1945, and the lack of any contemporaneous 
treatment records for many years following separation from 
service.  In this regard, the Board would observe that the 
evidence reflecting treatment for the veteran's back shortly 
following separation from service was unaccompanied by any 
contemporaneous medical records, although the statement from 
the chiropractor's wife was reportedly based on a review of 
contemporaneous medical records.  That statement also 
indicated that the veteran received treatment on three 
occasions in 1945 and at various dates throughout the next 
year and there is then an absence of any indication of 
treatment until the November 1956 statement from Dr. Lando 
related that he first saw the veteran in 1948.  

The Board believes that the absence of service medical 
records documenting the injury or treatment for an injury 
during service, coupled with the absence of any back 
disability being shown on the veteran's November 1945 
separation physical examination provided a legally sufficient 
basis for the Board's denial of the veteran's claim in 
September 1957.  The Board emphasizes that the test is not 
whether another panel of the Board or a Veterans Law Judge 
would decide the claim differently were they deciding the 
claim, but rather whether there was a basis to support the 
denial.  The Board finds that the veteran has failed to 
identify an error of fact or law in the September 1957 rating 
decision that when called to attention of later reviewers 
compels a conclusion to which reasonable minds could not 
differ.  Simply put, the error complained of now is a 
disagreement as how the facts were weighed or evaluated, 
rather than an undebatable error.  Accordingly, the Board 
concludes that the September 1957 rating decision was not 
clearly and unmistakably erroneous in denying service 
connection for a low back disorder.  


ORDER

The Board's September 3, 1957, decision was not clearly and 
unmistakably erroneous in denying service connection for a 
low back disorder, and the Motion is denied.



                       
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



